*255The opinion of the court was'delivered by
Garrison, J.
This certiorari brings up a. judgment rendered by the recorder of Atlantic City convicting the prosecutrix of keeping a disorderly house. "The complaint was that the prosecutrix kept a- disorderly house. It is said that the conviction is authorized by city ordinance and that such ordinance is authorized by “An act relating to, regulating and providing for the government of cities.” Pamph. L. 1902, p. 284.
If the statute cited or any other statute purports to authorize the prosecution and conviction of the offence of keeping a disorderly house otherwise than upon an indictment by the grand jury, such statute is invalid upon constitutional grounds. This is established in-this court by the case of State v. Anderson, 11 Vroom 224.
The conviction is set aside.